Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 01/08/2021 has been entered. Claims 1-6, 9-13 are pending.
Claims 7-8 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20080080051) in view of Inoue (US 20080242935).
Regarding claim 1, Yamamoto discloses an endoscope (FIG. 1) comprising: 
an objective optical unit (objective lens system 7) arranged on a distal end side, the objective optical unit including a plurality of optical lenses (objective lens system 7 with a plurality of lenses; FIG. 2, reproduced below) including a distal end optical lens including a beveled portion (portion of lens near 14f is slanted to form a beveled portion; FIG. 3) at a periphery of a light input surface, and an objective lens barrel (The objective lens supporting tube 14; FIG. 3) in which the plurality of optical lenses are fixedly provided (objective lens system 7 include a plurality of lenses; Para [0035]); 

the objective lens barrel in the objective optical unit includes a first lens barrel (tube 14) and a second lens barrel (tube 13; FIG. 2); 
the first lens barrel comprises:
 a disposition hole (hole in tube 14 where the lens system 7 is disposed) in which the distal end optical lens is disposed, an inward projection portion (portion of tube 14 is slanted near 14f) that protrudes inward from an inner circumferential face of the disposition hole (portion of tube 14 near 14f protruded inward; FIG. 3, reproduced below), the inward projection portion including a lens positioning surface with which a beveled surface (Lens has a slanted portion near 14f; FIG. 3; lens 7 fits with the slanted portion of the tube 14 near 14f; Para [0031]) of the beveled portion of the distal end optical lens is in surface contact (FIG. 3; contact near 14f; Para [0031]), 
an outward projection portion (a step in the tube 14 FIG. 3 forms outward projection portion, shown near reference numeral 14) provided on a proximal end side of an outer circumferential face of the first lens barrel (FIG. 2), the outward projection portion protruding in a predetermined amount outward from the outer circumferential face of the first lens barrel (Step in the tube 14 is extended/projected outward in a predetermined amount; FIG. 2); and 
a first level difference surface that connects the outer circumferential face on a distal end side of the first lens barrel and an outer circumferential face of the outward projection portion (In FIG. 3, the inner surface of the tube 14 under reference numeral 14);

 a reception hole (hole formed in tube 13; FIG. 2) including a first hole (hole in tube 13 towards the distal end side formed by the bent portion of the tube 13, shown by arrow, below) in which the outer circumferential face on the distal end side of the first lens barrel is arranged (FIG. 2) and a second hole (hole in tube 13 where projection of tube 14 fits; FIG. 2 ) in which the outward projection portion is arranged, the second hole having an inner diameter that is larger than an inner diameter of the first hole (The holes of tube 14  have different diameters because they fit the lens system 7 with different diameters; FIG. 2); and 


    PNG
    media_image1.png
    506
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    723
    media_image2.png
    Greyscale



wherein in a state in which the beveled surface of the distal end optical lens is in surface contact with the lens positioning surface of the inward projection portion (FIG. 3), the light input surface of the distal end optical lens is arranged so as to be in a same plane with a first distal end face of the first lens barrel or protrude relative to the first distal end face of the first lens barrel (In FIG.2, when the lens system 7 fits near 14f, the distal end of the optical lens system protrudes outward relative to the tube 14); and 
in a state in which  the first level difference surface of the first lens barrel is in surface contact with  the second level difference surface in the reception hole of the second lens barrel (The two surface, the surface under reference numeral 14 and surface under reference numeral 13 can be in surface contact in the hole shown by arrow in FIG. 2 above when tube 14 is moved along axis towards the distal end while fitting inside the tube 13.), and the first lens barrel is positioned with respect to the second lens barrel (FIG. 2), the first distal end face of the first lens barrel (tube 14) is arranged so as to be in a same plane with a second distal end face of the second lens barrel (tube 13)  or protrude relative to the second distal end face of the second lens barrel (the distal end of the tube 14 protrude inward relative to tube 13; both tubes 13 and 14 are in surface contact with the level difference caused by the projection of tube 14; FIG. 2).  
Yamamoto does not expressly disclose an illumination optical system including an illumination lens arranged on an outer circumferential side of the objective optical unit. Inoue discloses an illumination optical system including an illumination lens (light diffusing lens 36; Para [0041]) arranged on an outer circumferential side of the objective optical unit (FIG. 4).

Regarding claim 2, Yamamoto discloses wherein: the second lens barrel (tube 13) includes a cut-out portion (FIG. 2) for arranging the illumination lens on a distal end side of the outer circumferential face of the second lens barrel (step portion in the tube 13 would allow for arrangement of the illumination lens on circumferential face); and 
the cut-out portion includes a circumferential face (external face parallel to axis in tube 13) that an inner face of the illumination lens faces, and a restricting surface (step portion and horizontal portion in FIG. 2), a part of an illuminating light input surface of the illumination lens being in surface contact with an entire circumference of the restricting surface (when the circumferential lenses 36 of Inoue are arranged, they could be arranged in the step portion of tube 13 to restrict it in a position. Plurality of such lenses could be arranged in the circumference.).  
Regarding claim 9, Yamamoto discloses wherein the first level difference surface is a positioning surface of the first lens barrel (In FIG. 3, the inner surface of the tube 14 under reference numeral 14), the positioning surface being arranged in parallel with a direction intersecting a center axis of the first lens barrel (FIG. 3).  
Regarding claim 10, Yamamoto does not expressly disclose wherein the first level difference surface is an inclined surface having an acute angle with respect to a center axis of the first lens barrel. Yamamoto does disclose wherein the first level difference surface is an inclined surface having a 90 degree angle (note near reference numeral 14) with respect to a center axis of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 90 degree angled surface of Yamamoto into a slanted surface to avoid sharp corners in the lens structures that would flush fit with slanted surfaces of the lens barrel.
Regarding claim 11, Yamamoto discloses wherein the first level difference surface is an orthogonal surface that is orthogonal to a center axis of the first lens barrel (portion of the inner surface of the tube 14 under reference numeral 14 is orthogonal to the central axis; FIG. 3).   

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Inoue and further in view of Kikuchi (US 20020128535).
Regarding claim 3, Yamamoto discloses the distal end portion body includes an illumination optical system positioning surface that indents inward (portion near step of tube 13 indents inward; FIG. 2) from an inner circumferential face of a reception space in which the illumination lens is disposed, the illumination optical system positioning surface being in surface contact with a beveled surface of the beveled portion of the illumination lens, on a distal end side of the reception space (Upon arranging the illumination lens 36 of Inoue, the plane portion 52a of lens 36 could be arranged in the protruding portion of tube 13 ).
Yamamoto does not expressly disclose wherein the distal end portion body includes an illumination optical system positioning surface that protrudes inward and the illumination lens includes a beveled portion at a periphery of an illuminating light output surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify tube (13) of Yamamoto to include a protrusion in the outer surface of the tube so that the illumination lens could be properly positioned and fixed in distal end. 
Regarding claim 4, Yamamoto does not expressly disclose wherein the distal end portion body includes a transparent resin member. Inoue teaches wherein the distal end portion body includes a transparent resin member (top cover is made of transparent resin. Para [0019]). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102 as being anticipated by Yamamoto.
Regarding claim 5, Yamamoto discloses an objective optical unit (objective lens system 7) for endoscope (FIG. 1), the objective optical unit (objective lens system 7 with a plurality of lenses; FIG. 2) comprising: 

a first lens barrel including a disposition hole in which the distal end optical lens is disposed, an inward projection portion that protrudes inward from an inner circumferential face of the disposition hole, the inward projection portion including a lens positioning surface with which the beveled surface of the distal end optical lens is in surface contact, and an outward projection portion provided on a proximal end side of an outer circumferential face of the first lens barrel, the outward projection portion protruding in a predetermined amount outward from the outer circumferential face of the first lens barrel, and a first level difference surface that connects the outer circumferential face on a distal end side of the first lens barrel and an outer circumferential face of the outward projection portion (Disclosed by Yamamoto,  discussed in reference to claim 1); 
a second lens barrel including a reception hole including a first hole in which the outer circumferential face on the distal end side of the first lens barrel is arranged and a second hole in which the outward projection portion is arranged, the second hole having an inner diameter that is larger than an inner diameter of the first hole, the second lens barrel including a second level difference surface that connects an inner face of the first hole and inner face of the second hole (Disclosed by Yamamoto, discussed in reference to claim 1); 
a distal end face of the first lens barrel (tube 14) arranged so as to be in a same plane with a distal end face of the second lens barrel (tube 13) or protrude relative to the distal end face of the second lens barrel in a state in which the first level difference surface of the first lens barrel is in surface contact with  the second level difference surface of the second lens barrel and first lens 
and a light input surface of the distal end optical lens arranged so as to be in a same plane with the distal end face of the first lens barrel or protrude relative to the distal end face of the first lens barrel in a state in which the beveled surface of the distal end optical lens is in surface contact with the lens positioning surface of the inward projection portion (In FIG.2, when the lens system 7 fits near 14f, the distal end of the optical lens system protrudes relative to the tube 14; Disclosed by Yamamoto, discussed in reference to claim 1). 
Regarding claim 6, Yamamoto discloses an endoscope (FIG. 1) comprising the objective optical unit (objective lens system 7 with a plurality of lenses; FIGS. 1-2) for endoscope according to claim 5. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant’s arguments regarding claim 1 with respect to the first and second level difference surfaces are not persuasive. The two surface, the surface under reference numeral 14 (first level difference surface) and surface under reference numeral 13 (second level difference surface) can be in surface contact when tube 14 is moved along axis towards the distal end while fitting inside the tube 13. Further, as can be seen in FIG. 2, the distal end face of the tube 13 is in the same plane as the distal end face of the tube 14. See rejections above.


Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on (571)272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795